DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 2, 2022 has been entered.  Claims 1-2, 5, 9-11, 14, 16, 20, 22, 24-25 are amended.  Currently, claims 1-25 are pending for examination.

Response to Arguments
Applicant's arguments filed August 2, 2022 have been fully considered but they are not persuasive. Applicant has amended the independent claims with new limitations, and primarily argues that Mohseni (WO 2019/035876 A1) no longer meets the claimed limitation of the electrical control signals to be “sent to the microprobe via a remote ‘interface subsystem’”; “the probe element receives electrical control signals from a remote I/O subsystem, which are used to help control the probe element” (page 10).  Claim 1 recites, a subsystem located on a probe element, “a remote input/output (I/O) subsystem for generating electrical control signals; and an interface portion in communication with the subsystem and the remote I/O subsystem, for communicating the electrical control signals to the subsystem for helping control the microelectrodes”.  Claims 16, 20 and 25 recite similar amendments.  Applicant’s arguments that “the probe element receives the electrical control signals from the remote I/O subsystem” is unpersuasive because the claim does not require this specific interpretation.  While claim 1 requires the remote input/output (I/O) subsystem to generate electrical control signals, the claim does not require the subsystem to receive the electrical control signals as argued by the applicant.  The claim recites the interface portion communicates the electrical control signals but this does not necessarily require the control signals to be electrical in nature when they are received by the subsystem.  If applicant argues the subsystem receives electrical control signals, a 35 U.S.C. 112, first paragraph rejection is outlined below.
It is further noted that claim 20 does not positively recite the remote I/O subsystem.

Claim Objections
Claim 1 objected to because of the following informalities:  claim 1 has now been amended to recite two subsystems- a subsystem located on the probe element, and a remote input/output (I/O) subsystem.  In lines 11-12, the claim references “the subsystem”.  To better clarify the limitation, it is suggested to amend the claim to recite “the subsystem located on the probe element”.  Appropriate correction is required.
Claim 3 objected to because of the following informalities:  claim 3 recites, “wherein the probe element includes the subsystem” but claim 1 has been amended to recite this exact limitation.  Further, the remainder of the claim references “the subsystem”.  To better clarify the limitation, it is suggested to amend the claim to recite “the subsystem located on the probe element”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: the claim references “the subsystem”.  To better clarify the limitation, it is suggested to amend the claim to recite “the subsystem located on the probe element”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: the claim references “the subsystem”.  To better clarify the limitation, it is suggested to amend the claim to recite “the subsystem located on the probe element”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: the claim recites “electronics subsystem” in line 4.  However, line 8 recites “electronic subsystem”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “an interface portion in communication with the subsystem and the remote I/O subsystem, for communicating the electrical control signals to the subsystem for helping to control the microelectrodes”.  Based on the applicant’s arguments filed August 2, 2022, the applicant intends for the electrical control signals to be “sent to the microprobe via a remote ‘interface subsystem’”; “the probe element receives electrical control signals from a remote I/O subsystem, which are used to help control the probe element” (page 10).  
However, this interpretation is not supported by the originally filed specification.  Paragraph [0030] of the published application states, “The flexible interface circuit 14 in turn communicates with a remote I/O subsystem 16 for supplying DC power to, and receiving optical signals from, the flexible interface circuit 14”, however the DC power supplied to the flexible interface circuit is not the same as communicating electrical control signals to the subsystem located on the probe element.  Turning to paragraph [0043], the specification states, “The edge emitting diodes 208a transmit optical signals down optical waveguide portions 210a supported on the two adjacent neck portions 202a of the interface subsystem 202 to the probe elements 204a.”  Again, it appears that no electrical control signals are being delivered from an interface subsystem to probe elements, as they are optical signals.  Paragraph [0046] states, “The interface subsystem 202, and particularly its enlarged interface circuit 205, may be connected to any suitable type of connector so that the electrical signals can be output to one or more remote electronic analysis/recording subsystems.”, but this is in reference to the electrical signals generated within the tissue transmitted to the remote subsystem, rather than downstream transmission of electronic control signals for helping to control the microelectrodes.  A further review of the specification reveals that it is silent regarding the term “electrical control signals”.  There is no mention of any signal, electrical or otherwise, controlling the microelectrode.  
Claim 16 has similarly been amended, now requiring a remote input/output (I/O) subsystem for supplying electrical control signals to an electronics subsystem that is arranged on the probe element configured for implantation into an anatomy; an interface subsystem coupled to the probe element for receiving electrical control signals from the remote I/O subsystem.  A review of the specification reveals that it is silent regarding the term “electrical control signals”.  There is no mention of any electrical control signal being supplied by a remote subsystem. For the same reasons as outlined for claim 1 above, claim 16 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 has been amended to recite a remote input/output (I/O) subsystem for supplying electrical control signals to the electronics subsystem.  However, the claim is worded such that this new component is nested under the probe element.  It is unclear how the probe element can include this I/O subsystem if it is remote.  Further nothing in the originally filed disclosure supports this structural relationship.  The specification does not disclose the remote electronic analysis/recording subsystems (interpreted as the remote I/O subsystem) is included in the probe element.
Claim 20 has been amended to recite “at least one electrical conductor for receiving electrical control signals from a remote I/O subsystem, the electro-optical subsystem configured to receive the electrical control signals” and a probe element in communication with the interface subsystem, the probe element “being controlled at least in part by the electrical control signals from the remote I/O subsystem”.  A review of the specification reveals that it is silent regarding the term “electrical control signals”.  There is no mention of any electrical signal, control or otherwise, being received by the electro-optical subsystem.  There is no mention of any signal, electrical or otherwise, controlling the probe element.  For the same reasons as outlined for claim 1 above, claim 20 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 25 has been amended to recite, “using a remote electronic input/output (I/O) subsystem to generate electrical control signals for use in helping to control the probe element” and using an interface subsystem “for receiving the electrical control signals from the remote I/O subsystem”.  A review of the specification reveals that it is silent regarding the term “electrical control signals”.  There is no mention of any electrical control signal being generated by a remote subsystem.  There is no mention of any signal, electrical or otherwise, controlling the probe element. For the same reasons as outlined for claim 1 above, claim 25 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-15, 17-19, 21-24 are rejected to for being dependent on claims 1, 16, 20 and for failing to remedy the deficiencies of the independent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the subsystem" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this limitation is referencing the subsystem located on the probe element or the remote input/output (I/O) subsystem
Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the claim has been amended to recite a remote input/output (I/O) subsystem for supplying electrical control signals to the electronics subsystem.  However, the claim is worded such that this new component is nested under the probe element.  It is unclear how the probe element can include this I/O subsystem if it is remote.
Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites “remote I/O subsystem” without first defining the abbreviation for “I/O”.
Claims 17-19 and 21-24 are rejected to for being dependent on claims 16 and 20 respectively, and for failing to remedy the deficiencies of the independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-10 and 25 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Mohseni (WO 2019/035876 A1).
Regarding claims 1, 25, Mohseni discloses an opto-electronic probe system (fig. 1A) and method comprising: a probe element including at least one microelectrode ([0057]), the probe element being configured for implantation in an anatomy and configured to receive electrical signals generated within the anatomy (“neural activities” [0048]); a subsystem located on the probe element for at least one of generating excitation signals configured to be used in stimulating the anatomy, or configured for receiving electrical signals received from the anatomy ([0049]; fig. 1A), the subsystem including an array of integrated microelectrodes configured for at least one of generating the excitation signals or receiving the electrical signals from the anatomy ([0057]; figs. 2b-c); a remote input/output (I/O) subsystem (“computer”) for generating electrical control signals ([0066], [0087]); and an interface portion in communication with the subsystem and the remote I/O subsystem ([0043]) for communicating the electrical control signals ([0046]) to the subsystem for helping to control the microelectrodes, and also communicating optical signals indicative of the electrical signals received by the microelectrode to the remote I/O subsystem (“The interrogator decodes the modulated light to recover the data (analog or digital) and sends it to the computer. Alternatively, the interrogator can be configured to store the decoded data in a local memory for later transfer to the computer or another storage device.” [0051]).
Regarding claim 9, Mohseni discloses the interface portion comprises a flexible component having a waveguide assembly for transmitting the optical signals to the remote I/O subsystem ([0051]).
Regarding claim 10, Mohseni discloses the interface portion comprises both an optical waveguide and at least one electrically conductive trace for communicating both optical and electrical signals between the probe element and the remote I/O subsystem ([0051]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 11, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohseni (WO 2019/035876 A1) in view of Mercanzini et al. (US PG Pub 2019/0351219).
Regarding claims 2, 11, Mohseni does not expressly disclose each of the integrated microelectrodes of the array of integrated microelectrodes for receiving electrical signals originating from within the anatomy are arranged in a cylindrical arrangement around a circumference of the probe element in pluralities of linear strips of the integrated microelectrodes.  Mercanzini et al. teaches it is known in the art to arrange microelectrodes 142, 145, 151 annularly on a probe element 140 such that they are arranged cylindrically on the probe element in the manner claimed (fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohseni to rearrange the microelectrodes annularly such that they were spaced cylindrically on the probe element in the manner claimed as taught by Mercanzini et al. as rearranging of parts is generally considered an obvious matter of design choice, would be reasonably predictable and the results of such a modification would not alter the overall operation of the device.
Regarding claim 16, Mohseni discloses an opto-electronic probe system (fig. 1A) comprising: a probe element ([0057]) including: an electronics subsystem ([0049]; fig. 1A) including an array of integrated microelectrodes configured for receiving electrical signals originating from the anatomy ([0057]; figs. 2b-c); an optical subsystem (“transducer”) in communication with the electronic subsystem for receiving the electrical signals and converting the electrical signals to optical signals ([0049]); a remote input/output (I/O) subsystem (“computer”) for supplying electrical control signals ([0066], [0087]); and an interface subsystem having an optical waveguide assembly (“optical head”) and an electrical conductor (“electrical cables” [0046]), coupled to the probe element (fig. 1a), for transmitting the optical signals to the remote I/O subsystem and for receiving electrical control signals from the remote I/O subsystem ([0046]).  Mohseni does not expressly disclose the microelectrodes arranged on the probe element to be spaced apart in three dimensions on the probe element.  Mercanzini et al. teaches it is known in the art to arrange microelectrodes 142, 145, 151 annularly on a probe element 140 such that they are spaced apart in three dimensions on the probe element (fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohseni to rearrange the microelectrodes annularly such that they were spaced apart in three dimensions on the probe element as taught by Mercanzini et al. as rearranging of parts is generally considered an obvious matter of design choice, would be reasonably predictable and the results of such a modification would not alter the overall operation of the device.
Regarding claim 17, Mohseni discloses the optical subsystem comprises a laser ([0066]).

Claim(s) 3-8, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohseni (WO 2019/035876 A1) in view of Tathireddy et al. (WO 2011/057276 A2).
Regarding claim 3, Mohseni discloses delivering optical signals but does not expressly disclose the subsystem specifically comprises a laser subsystem for generating an optical signal over the interface portion.  Tathireddy et al. teaches a probe element includes the subsystem, and wherein the subsystem comprises a laser subsystem for generating an optical signal over the interface portion (page 9, lines 7-14; page 17, lines 19-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically try using a laser subsystem on the subsystem as taught by Tathireddy et al. as it is a well-known technology system for delivering optical signals and would have yielded predictable results and resulted in an improved system.
Regarding claim 4, Tathireddy et al. discloses the laser subsystem comprises a vertical cavity surface emitting laser subsystem (“VCSELs” page 12, line 10).
Regarding claim 5, Mohseni discloses an electronics subsystem (“data acquisition board that interfaces with a computer” [0066]), the electronics subsystem generates electrical output signals for driving the laser subsystem that is in communication with the microelectrode ([0066]).
Regarding claim 6, Mohseni in view of Tathireddy et al. discloses the laser subsystem is configured to convert the electrical signals received by the microelectrode to optical signals for transmission over the interface portion (page 18, lines 9-19).
Regarding claim 7, Mohseni does not expressly disclose the probe element further includes an optical waveguide, and wherein the laser subsystem is used to generate an optical signal which is carried by the optical waveguide into the anatomy.  Tathireddy et al. teaches an optical conductor such as a waveguide coupled to microelectrodes to provide an electrically conductive pathway along the electrode body (page 6, lines 5-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohseni to include an optical waveguide coupled to the microelectrodes as taught by Tathireddy et al. in order to better direct light towards a distal end of the microelectrode (page 6, lines 5-6).
Regarding claims 8, 13, Mohseni in view of Tathireddy et al. discloses the laser subsystem comprises at least one edge emitting diode for generating an optical signal applied to the probe element and configured to be transmitted into the anatomy (page 8, line 31 to page 9, line 14).
Regarding claim 12, Mohseni does not expressly disclose the subsystem includes a plurality of laser diodes each communicating with a separate waveguide, for generating optical excitation signals passed over the separate waveguides to the probe element.  Tathireddy et al. teaches a subsystem including a plurality of laser diodes each communicating with a separate waveguide, for generating optical excitation signals passed over the separate waveguides to the probe element (page 8, lines 16-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically try using a plurality of laser diodes on the subsystem as taught by Tathireddy et al. as it is a well-known technology system for generating optical signals and would have yielded predictable results and resulted in an improved system.
Regarding claim 14, Mohseni does not expressly disclose wherein the probe element comprises first and second independent probe elements in communication with the separate waveguides and with the interface portion, and wherein each of the first and second independent probe elements includes at least one said microelectrode, and wherein portions of the separate waveguides extend onto each one of the first and second independent probe elements.  Tathireddy et al. teaches a probe element comprising first and second independent probe elements in communication with the separate waveguides and with the interface portion, and wherein each of the first and second independent probe elements includes at least one said microelectrode, and wherein portions of the separate waveguides extend onto each one of the first and second independent probe elements (page 8, lines 16-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohseni with the teachings of Tathireddy et al. as mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  
Regarding claim 15, Mohseni in view of Tathireddy et al. discloses each one of the first and second independent probe elements includes: an array of microelectrodes; and the subsystem comprises an optical source carried on the interface portion for generating an optical excitation signal, the optical excitation signal being transmitted over the separate waveguides (page 8, lines 16-30).

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohseni (WO 2019/035876 A1) in view of Mercanzini et al. (US PG Pub 2019/0351219). as applied to claims 2, 11, 16, 17 above, and further in view of Tathireddy et al. (WO 2011/057276 A2).
Regarding claim 18, Mohseni does not expressly disclose the laser subsystem comprises a vertical cavity surface emitting laser subsystem.  Tathireddy et al. teaches the laser subsystem comprises a vertical cavity surface emitting laser subsystem (“VCSELs” page 12, line 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohseni to specifically use VSCELs in the laser subsystem as taught by Tathireddy et al. as it is a known component in the art of laser systems and would have yielded predictable results and resulted in an improved system.
Regarding claim 19, Mohseni does not expressly disclose an additional waveguide supported on the probe element and in communication with the optical subsystem, and wherein the optical subsystem comprises a laser module, and wherein the laser module is configured to supply an optical excitation signal to the additional waveguide which is directed into the anatomy via the additional waveguide.  Tathireddy et al. teaches a probe element includes the subsystem, and wherein the subsystem comprises a laser subsystem for generating an optical signal over the interface portion (page 9, lines 7-14; page 17, lines 19-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically try using a laser subsystem on the subsystem as taught by Tathireddy et al. as it is a well-known technology system for delivering optical signals and would have yielded predictable results and resulted in an improved system.  Tathireddy et al. further teaches a probe element comprising first and second independent probe elements in communication with the separate waveguides and with the interface portion, and wherein each of the first and second independent probe elements includes at least one said microelectrode, and wherein portions of the separate waveguides extend onto each one of the first and second independent probe elements (page 8, lines 16-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohseni with the teachings of Tathireddy et al. as mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  

Claim(s) 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohseni (WO 2019/035876 A1) in view of Kuh et al. (US PG Pub 2014/0353713).
Regarding claim 20, Mohseni discloses an opto-electronic probe system comprising: an interface subsystem including: an electro-optical subsystem (“microprobe”) configured to generate an optical excitation signal, the optical excitation signal configured to be applied to a portion of an anatomy, and configured for receiving electrical signals back from the anatomy in response to an application of the optical excitation signal ([0049-0051]); an optical waveguide (“optical head”) for receiving the optical excitation signal; at least one electrical conductor (“electrical cables”) for receiving electrical control signals ([0066], [0087]) from a remote I/O subsystem (“computer”); a probe element (“microprobe”) in communication with the interface subsystem, at least a segment of the probe element being configured for implantation in the portion of the anatomy (fig. 1a), and the probe element being controlled at least in part by the electrical control signals from the remote I/O subsystem ([0046], [0087]) and including: an optical element (“passive and/or active optical components”) for directing the optical excitation signal into the portion of the anatomy ([0047]); and at least one microelectrode for receiving the electrical signals emanating from within the anatomy and transmitting the electrical signals to the electrical conductor of the interface subsystem ([0057]).  Mohseni does not expressly disclose the electro-optical subsystem configured to receive the electrical control signals and instead teaches optical signals are transferred between the electrical conductor and the electro-optical subsystem (fig. 1a; [0044]).  However, Kuh et al. teaches it is known in the art to convert electrical signals to optical signals using a transmitter for transmission to an optical receiver that converts data back to an electrical signal ([0097]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohseni to include a receiver in the microprobe capable of converting optical data back to an electrical signal as taught by Kuh et al., in order to take advantage of the data already transmitting between the interrogator and the microprobe ([0044]) and to deliver other data signals such as control signals from the remote I/O subsystem in a electrical signal format useful for the microprobe.  
Regarding claim 21, Mohseni discloses the optical eminent comprises a portion of the optical waveguide ([0047]); and the probe element includes a portion of the electrical conductor ([0057]).
Regarding claim 22, Mohseni discloses the electro-optical subsystem includes a laser diode for generating the optical excitation signal ([0069]).
Regarding claim 23, Mohseni discloses the probe element includes first and second independent probe sections ([0044]) each having an array of microelectrodes ([0057]).
Regarding claim 24, Mohseni discloses wherein each of the probe elements includes separate first and second waveguide elements in communication with the optical element ([0044]), for applying the optical excitation signals transmitted over each of the first and second waveguide elements to the anatomy.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792